Case 18-02004-jrs       Doc 23    Filed 01/25/19 Entered 01/25/19 12:27:06             Desc Main
                                  Document      Page 1 of 2


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                               GAINESVILLE DIVISION

  IN RE:                                           )
                                                   )
  LAPRADE’S MARINA, LLC                            )    CHAPTER 7
                                                   )
        Debtor.                                    )    CASE NO. 15-20697
  ________________________________                 )
                                                   )
  S. GREGORY HAYS, CHAPTER 7                       )    ADVERSARY PROCEEDING
  TRUSTEE                                          )    NO. 18-02004-jrs
                                                   )
           Plaintiff,                              )
                                                   )
  v.                                               )
                                                   )
  PETER DOMINIC ANZO,                              )
  CHRISTINE ANZO, PERFORMANCE                      )
  CONSULTING PARTNERS, LLC; and                    )
  JOHN DOES 1-10,                                  )
                                                   )
        Defendants.                                )
  _________________________________                )

              CERTIFICATE OF SERVICE OF DISCOVERY RESPONSES

          This is to certify that I have caused this day to be served a true and correct copy of
  Defendant Performance Consulting Partners, LLC’s Responses to Plaintiff’s First
  Interrogatories and First Requests for Production of Documents by first class mail to the
  following:

  Louis G. McBryan                                Henry F. Sewell, Jr.
  6849 Peachtree Dunwoody Road                    2964 Peachtree Road NW
  Building B-3, Suite 100                         Suite 555
  Atlanta, Georgia 30328                          Atlanta, GA 30326


  Peter Dominic Anzo
  102 Bristol Lane
  Clayton, GA 30525
Case 18-02004-jrs    Doc 23    Filed 01/25/19 Entered 01/25/19 12:27:06       Desc Main
                               Document      Page 2 of 2




         Submitted this 25th day of January 2019.



                                             /S/__________________
                                             Scott B. Riddle, Esq.
                                             Georgia Bar No. 604855
                                             Attorney for Defendant Performance
                                             Consulting Partners, LLC

  Law Office of Scott B. Riddle, LLC
  Suite 1800
  3340 Peachtree Road, NE
  Atlanta, Georgia 30326
  (404) 815-0164
  (404) 815-0165 (facsimile)




                                            2
